OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, PA (Address of principal executive offices) (Zip code) Tina H. Bloom Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Gardner Lewis Investment Trust By (Signature and Title)* /s/ W. Whitfield Gardner W. Whitfield Gardner, Trustee, Chairman and Principal Executive Officer Date July 24, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A The Chesapeake Core Growth Fund Proxy Voting Report 01-Jul-2012 To 30-Jun-2013 LIBERTY MEDIA CORPORATION Security Meeting Type Annual Ticker Symbol LMCA Meeting Date 08-Aug-2012 ISIN US5303221064 Agenda 933668533 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONNE F. FISHER For For 2 GREGORY B. MAFFEI For For 3 ANDREA L. WONG For For 2. THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year Against 4. A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management For For 5. A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2011 NONEMPLOYEE DIRECTOR INCENTIVE PLAN. Management For For 6. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For RED HAT, INC. Security Meeting Type Annual Ticker Symbol RHT Meeting Date 09-Aug-2012 ISIN US7565771026 Agenda 933663418 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MARYE ANNE FOX Management For For ELECTION OF DIRECTOR: DONALD H. LIVINGSTONE Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2013. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION RELATING TO RED HAT'S EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF RED HAT'S 2004 LONG- TERM INCENTIVE PLAN. Management For For 5. TO APPROVE A STOCKHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 24-Jan-2013 ISIN US22160K1051 Agenda 933716954 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 BENJAMIN S. CARSON, SR. For For 2 WILLIAM H. GATES For For 3 HAMILTON E. JAMES For For 4 W. CRAIG JELINEK For For 5 JILL S. RUCKELSHAUS For For 2 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4 CONSIDERATION OF SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Shareholder For Against MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 31-Jan-2013 ISIN US61166W1018 Agenda 933717920 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D. Management For For 1B. ELECTION OF DIRECTOR: ARTHUR H. HARPER Management For For 1C. ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For 1D. ELECTION OF DIRECTOR: JON R. MOELLER Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. Management For For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 05-Mar-2013 ISIN US7475251036 Agenda 933726397 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1K ELECTION OF DIRECTOR: MARC I. STERN Management For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 06-Mar-2013 ISIN US2546871060 Agenda 933727109 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C. ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Management For For 3. TO APPROVE THE TERMS OF THE COMPANY'S AMENDED AND RESTATED 2, AS AMENDED. Management Against Against 4. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder For Against 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO FUTURE SEPARATION OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Shareholder For Against WHOLE FOODS MARKET, INC. Security Meeting Type Annual Ticker Symbol WFM Meeting Date 15-Mar-2013 ISIN US9668371068 Agenda 933728923 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. JOHN ELSTROTT For For 2 GABRIELLE GREENE For For 3 SHAHID (HASS) HASSAN For For 4 STEPHANIE KUGELMAN For For 5 JOHN MACKEY For For 6 WALTER ROBB For For 7 JONATHAN SEIFFER For For 8 MORRIS (MO) SIEGEL For For 9 JONATHAN SOKOLOFF For For 10 DR. RALPH SORENSON For For 11 W. (KIP) TINDELL, III For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 3. TO CONDUCT AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE AMENDMENT OF THE COMPANY'S 2 COMMON STOCK AUTHORIZED FOR ISSUANCE PURSUANT TO SUCH PLAN BY AN ADDITIONAL 14.5 MILLION SHARES AND INCREASE THE NUMBER OF SHARES BY WHICH THE PLAN POOL IS REDUCED FOR EACH FULL VALUE AWARD FROM 2 TO 2.25. Management For For 5. SHAREHOLDER PROPOSAL REGARDING EXTENDED PRODUCER RESPONSIBILITY FOR POST-CONSUMER PRODUCT PACKAGING. Shareholder Against For 6. SHAREHOLDER PROPOSAL TO REQUIRE THE COMPANY TO HAVE, WHENEVER POSSIBLE, AN INDEPENDENT CHAIRMAN OF THE BOARD WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF THE COMPANY. Shareholder Against For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 20-Mar-2013 ISIN US8552441094 Agenda 933726842 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C. ELECTION OF DIRECTOR: ROBERT M. GATES Management For For 1D. ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1E. ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: OLDEN LEE Management For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1I. ELECTION OF DIRECTOR: CLARA SHIH Management For For 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1K. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1L. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 2. APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES UNDER THE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 5. SHAREHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING. Shareholder Against For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Special Ticker Symbol CRM Meeting Date 20-Mar-2013 ISIN US79466L3024 Agenda 933734851 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO INCREASE THE AUTHORIZED SHARE CAPITAL OF THE COMPANY FROM 405,000,,605,000,000. Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 24-Apr-2013 ISIN US1729674242 Agenda 933746375 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1C. ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1E. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1F. ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1G. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1H. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1I. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1J. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF CITI'S 2 Management For For 4. AMENDMENT TO THE CITIGROUP 2(RELATING TO DIVIDEND EQUIVALENTS). Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder Against For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 24-Apr-2013 ISIN US3696041033 Agenda 933750196 - Management Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JOHN J. BRENNAN Management For For A3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Management For For A5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Management For For A6 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A7 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A9 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A10 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A11 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A13 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Management For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A16 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Management For For B2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For C1 CESSATION OF ALL STOCK OPTIONS AND BONUSES Shareholder Against For C2 DIRECTOR TERM LIMITS Shareholder Against For C3 INDEPENDENT CHAIRMAN Shareholder For Against C4 RIGHT TO ACT BY WRITTEN CONSENT Shareholder For Against C5 EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For C6 MULTIPLE CANDIDATE ELECTIONS Shareholder Against For HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 25-Apr-2013 ISIN US4448591028 Agenda 933738049 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BRUCE D. BROUSSARD Management For For 1B. ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1C. ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1D. ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1E. ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1F. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1G. ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1H. ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1I. ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1J. ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1K. ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 2. THE RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For 4. STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 29-Apr-2013 ISIN US0970231058 Agenda 933747315 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2013. Management For For 4. FUTURE EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For 5. ACTION BY WRITTEN CONSENT. Shareholder For Against 6. EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 7. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Agenda 933748747 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Against Against 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 5. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For DIRECTV Security 25490A309 Meeting Type Annual Ticker Symbol DTV Meeting Date 02-May-2013 ISIN US25490A3095 Agenda 933751910 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NEIL AUSTRIAN Management For For 1B. ELECTION OF DIRECTOR: RALPH BOYD, JR. Management For For 1C. ELECTION OF DIRECTOR: ABELARDO BRU Management For For 1D. ELECTION OF DIRECTOR: DAVID DILLON Management For For 1E. ELECTION OF DIRECTOR: SAMUEL DIPIAZZA, JR. Management For For 1F. ELECTION OF DIRECTOR: DIXON DOLL Management For For 1G. ELECTION OF DIRECTOR: CHARLES LEE Management For For 1H. ELECTION OF DIRECTOR: PETER LUND Management For For 1I. ELECTION OF DIRECTOR: NANCY NEWCOMB Management For For 1J. ELECTION OF DIRECTOR: LORRIE NORRINGTON Management For For 1K. ELECTION OF DIRECTOR: MICHAEL WHITE Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DIRECTV FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. AN ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For 4. SHAREHOLDER PROPOSAL TO PROHIBIT ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder For Against 5. SHAREHOLDER PROPOSAL TO REQUIRE THAT AN INDEPENDENT BOARD MEMBER BE THE CHAIRMAN OF THE COMPANY. Shareholder For Against 6. SHAREHOLDER PROPOSAL TO GRANT A RIGHT TO SHAREHOLDERS TO ACT BY WRITTEN CONSENT. Shareholder For Against EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 02-May-2013 ISIN US26875P1012 Agenda 933763054 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1B. ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1C. ELECTION OF DIRECTOR: MARK G. PAPA Management For For 1D. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management For For 1E. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management For For 1F. ELECTION OF DIRECTOR: WILLIAM R. THOMAS Management For For 1G. ELECTION OF DIRECTOR: FRANK G. WISNER Management For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE THE AMENDED AND RESTATED EOG RESOURCES, INC. 2 Management For For 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ALEXION PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol ALXN Meeting Date 06-May-2013 ISIN US0153511094 Agenda 933795051 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEONARD BELL For For 2 MAX LINK For For 3 WILLIAM R. KELLER For For 4 JOSEPH A. MADRI For For 5 LARRY L. MATHIS For For 6 R. DOUGLAS NORBY For For 7 ALVIN S. PARVEN For For 8 ANDREAS RUMMELT For For 9 ANN M. VENEMAN For For 2. APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2'S NAMED EXECUTIVE OFFICERS. Management Against Against 3. APPROVAL OF THE AMENDED AND RESTATED 2, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT, INCLUDING TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE BY 12 MILLION SHARES (SUBJECT TO ADJUSTMENT IN THE EVENT OF STOCK SPLITS AND OTHER SIMILAR EVENTS). Management For For 4. RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For WYNN RESORTS, LIMITED Security Meeting Type Annual Ticker Symbol WYNN Meeting Date 07-May-2013 ISIN US9831341071 Agenda 933761783 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAY R. IRANI For For 2 ALVIN V. SHOEMAKER For For 3 D. BOONE WAYSON For For 4 STEPHEN A. WYNN For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY AND ALL OF ITS SUBSIDIARIES FOR 2013. Management For For DANAHER CORPORATION Security Meeting Type Annual Ticker Symbol DHR Meeting Date 07-May-2013 ISIN US2358511028 Agenda 933772635 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DONALD J. EHRLICH Management For For ELECTION OF DIRECTOR: LINDA HEFNER FILLER Management For For ELECTION OF DIRECTOR: TERI LIST-STOLL Management For For ELECTION OF DIRECTOR: WALTER G. LOHR, JR. Management For For ELECTION OF DIRECTOR: STEVEN M. RALES Management For For ELECTION OF DIRECTOR: JOHN T. SCHWIETERS Management For For ELECTION OF DIRECTOR: ALAN G. SPOON Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE CERTAIN AMENDMENTS TO DANAHER'S 2 AND ALL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 5. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT COMPENSATION COMMITTEE ADOPT A POLICY REQUIRING THAT SENIOR EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF SHARES ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ISSUE A REPORT DISCLOSING ITS POLITICAL EXPENDITURES AND POLITICAL EXPENDITURE POLICIES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 08-May-2013 ISIN US0605051046 Agenda 933759017 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1G. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1J. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against 5. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 6. STOCKHOLDER PROPOSAL - MULTIPLE BOARD SERVICE. Shareholder Against For 7. STOCKHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS. Shareholder Against For 8. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING. Shareholder Against For GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 08-May-2013 ISIN US3755581036 Agenda 933759031 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. COGAN For For 2 ETIENNE F. DAVIGNON For For 3 CARLA A. HILLS For For 4 KEVIN E. LOFTON For For 5 JOHN W. MADIGAN For For 6 JOHN C. MARTIN For For 7 NICHOLAS G. MOORE For For 8 RICHARD J. WHITLEY For For 9 GAYLE E. WILSON For For 10 PER WOLD-OLSEN For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE A RESTATEMENT OF GILEAD SCIENCES, INC.'S 2 Management For For 4. TO APPROVE AN AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. TO APPROVE, ON THE ADVISORY BASIS, THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 6. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against EXPRESS SCRIPTS HOLDING COMPANY Security 30219G108 Meeting Type Annual Ticker Symbol ESRX Meeting Date 09-May-2013 ISIN US30219G1085 Agenda 933758306 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B. ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1E. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD Management For For 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Management For For 1I. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH Management For For 1K. ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management For For 1L. ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 14-May-2013 ISIN US0325111070 Agenda 933764715 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1B. ELECTION OF DIRECTOR: LUKE R. CORBETT Management For For 1C. ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: RICHARD L. GEORGE Management For For 1F. ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1G. ELECTION OF DIRECTOR: CHARLES W. GOODYEAR Management For For 1H. ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1I. ELECTION OF DIRECTOR: ERIC D. MULLINS Management For For 1J. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1K. ELECTION OF DIRECTOR: R. A. WALKER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For NORDSTROM, INC. Security Meeting Type Annual Ticker Symbol JWN Meeting Date 14-May-2013 ISIN US6556641008 Agenda 933764955 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PHYLLIS J. CAMPBELL Management For For 1B. ELECTION OF DIRECTOR: MICHELLE M. EBANKS Management For For 1C. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1D. ELECTION OF DIRECTOR: ROBERT G. MILLER Management For For 1E. ELECTION OF DIRECTOR: BLAKE W. NORDSTROM Management For For 1F. ELECTION OF DIRECTOR: ERIK B. NORDSTROM Management For For 1G. ELECTION OF DIRECTOR: PETER E. NORDSTROM Management For For 1H. ELECTION OF DIRECTOR: PHILIP G. SATRE Management For For 1I. ELECTION OF DIRECTOR: B. KEVIN TURNER Management For For 1J. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 1K. ELECTION OF DIRECTOR: ALISON A. WINTER Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AN AMENDMENT TO THE NORDSTROM, INC. 2 Management For For AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 15-May-2013 ISIN US0268747849 Agenda 933772560 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For 1D. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN Management For For 1E. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For 1F. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1G. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1H. ELECTION OF DIRECTOR: HENRY S. MILLER Management For For 1I. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1K. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1L. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For 1M. ELECTION OF DIRECTOR: THERESA M. STONE Management For For 2. TO APPROVE THE AMERICAN INTERNATIONAL GROUP, INC. 2 Management For For 3. TO VOTE UPON A NON-BINDING SHAREHOLDER RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management 1 Year For 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 6. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO RESTRICTING SERVICE ON OTHER BOARDS BY DIRECTORS OF AIG. Shareholder Against For NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 22-May-2013 ISIN US6370711011 Agenda 933784464 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. Management For For 1B. ELECTION OF DIRECTOR: GREG L. ARMSTRONG Management For For 1C. ELECTION OF DIRECTOR: BEN A. GUILL Management For For 1D. ELECTION OF DIRECTOR: DAVID D. HARRISON Management For For 1E. ELECTION OF DIRECTOR: ROGER L. JARVIS Management For For 1F. ELECTION OF DIRECTOR: ERIC L. MATTSON Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVE AMENDMENTS TO THE NATIONAL OILWELL VARCO, INC. LONG-TERM INCENTIVE PLAN. Management For For 5. APPROVE THE NATIONAL OILWELL VARCO, INC. ANNUAL CASH INCENTIVE PLAN FOR EXECUTIVE OFFICERS. Management For For THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 23-May-2013 ISIN US38141G1040 Agenda 933779754 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1F ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1G ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1H ELECTION OF DIRECTOR: ADEBAYO O. OGUNLESI Management For For 1I ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1J ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For 1K ELECTION OF DIRECTOR: MARK E. TUCKER Management For For 1L ELECTION OF DIRECTOR: DAVID A. VINIAR Management For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management Against Against 03 APPROVAL OF THE GOLDMAN SACHS AMENDED AND RESTATED STOCK INCENTIVE PLAN (2013) Management Against Against 04 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 05 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS COMMITTEE Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING GOLDMAN SACHS LOBBYING DISCLOSURE Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING MAXIMIZATION OF VALUE FOR SHAREHOLDERS Shareholder Against For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 23-May-2013 ISIN US0231351067 Agenda 933782612 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder For Against STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 30-May-2013 ISIN US85590A4013 Agenda 933792889 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRITS VAN PAASSCHEN For For 2 BRUCE W. DUNCAN For For 3 ADAM M. ARON For For 4 CHARLENE BARSHEFSKY For For 5 THOMAS E. CLARKE For For 6 CLAYTON C. DALEY, JR. For For 7 LIZANNE GALBREATH For For 8 ERIC HIPPEAU For For 9 AYLWIN B. LEWIS For For 10 STEPHEN R. QUAZZO For For 11 THOMAS O. RYDER For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE STARWOOD'S 2013 LONG-TERM INCENTIVE COMPENSATION PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For LIBERTY MEDIA CORPORATION Security Meeting Type Annual Ticker Symbol LMCA Meeting Date 04-Jun-2013 ISIN US5312291025 Agenda 933802286 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN C. MALONE For For 2 ROBERT R. BENNETT For For 3 M. IAN G. GILCHRIST For For 2. A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management Against Against 3. A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management Against Against 4. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For EQUINIX, INC. Security 29444U502 Meeting Type Annual Ticker Symbol EQIX Meeting Date 05-Jun-2013 ISIN US29444U5020 Agenda 933814368 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS BARTLETT For For 2 GARY HROMADKO For For 3 SCOTT KRIENS For For 4 WILLIAM LUBY For For 5 IRVING LYONS, III For For 6 CHRISTOPHER PAISLEY For For 7 STEPHEN SMITH For For 8 PETER VAN CAMP For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF RECORD OF AT LEAST TWENTY-FIVE PERCENT (25%) OF THE VOTING POWER OF OUR OUTSTANDING CAPITAL STOCK TO TAKE ACTION BY WRITTEN CONSENT. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Agenda 933801905 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For PRICELINE.COM INCORPORATED Security Meeting Type Annual Ticker Symbol PCLN Meeting Date 06-Jun-2013 ISIN US7415034039 Agenda 933805080 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TIM ARMSTRONG For For 2 HOWARD W. BARKER, JR. For For 3 JEFFERY H. BOYD For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE For For 7 NANCY B. PERETSMAN For For 8 THOMAS E. ROTHMAN For For 9 CRAIG W. RYDIN For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S 1 AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 2,400, Management For For 5. TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL REQUESTING THAT THE COMPANY'S BOARD OF DIRECTORS ADOPT A POLICY LIMITING THE ACCELERATION OF VESTING OF EQUITY AWARDS GRANTED TO SENIOR EXECUTIVES IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY. Shareholder Against For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 06-Jun-2013 ISIN US79466L3024 Agenda 933825979 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STRATTON SCLAVOS Management For For ELECTION OF DIRECTOR: LAWRENCE TOMLINSON Management For For ELECTION OF DIRECTOR: SHIRLEY YOUNG Management For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Management For For 3. APPROVAL OF THE COMPANY'S 2 Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2014. Management For For 5. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 11-Jun-2013 ISIN US30303M1027 Agenda 933811538 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 DONALD E. GRAHAM For For 5 REED HASTINGS For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS. Management Against Against 3. TO VOTE, ON A NON-BINDING ADVISORY BASIS, WHETHER A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PROGRAM FOR FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. Management 1 Year Against 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management Against Against MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 18-Jun-2013 ISIN US57636Q1040 Agenda 933809761 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD AYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1G. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1H. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1I. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1J. ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1K. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1L. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For The Chesapeake Growth Fund Proxy Voting Report 01-Jul-2012 To 30-Jun-2013 LIBERTY MEDIA CORPORATION Security Meeting Type Annual Ticker Symbol LMCA Meeting Date 08-Aug-2012 ISIN US5303221064 Agenda 933668533 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONNE F. FISHER For For 2 GREGORY B. MAFFEI For For 3 ANDREA L. WONG For For 2. THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year Against 4. A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management For For 5. A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management For For 6. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For LIBERTY INTERACTIVE CORPORATION Security 53071M104 Meeting Type Annual Ticker Symbol LINTA Meeting Date 08-Aug-2012 ISIN US53071M1045 Agenda 933668545 - Management Item Proposal Type Vote For/Against Management 1. A PROPOSAL (THE "TRACKING STOCK PROPOSAL") TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO CREATE A NEW TRACKING STOCK TO BE DESIGNATED THE LIBERTY VENTURES COMMON STOCK AND TO MAKE CERTAIN CONFORMING CHANGES TO OUR EXISTING LIBERTY INTERACTIVE COMMON STOCK. Management For For 2. A PROPOSAL TO AUTHORIZE THE ADJOURNMENT OF THE ANNUAL MEETING BY LIBERTY INTERACTIVE CORPORATION TO PERMIT FURTHER SOLICITATION OF PROXIES, IF NECESSARY OR APPROPRIATE, IF SUFFICIENT VOTES ARE NOT REPRESENTED AT THE ANNUAL MEETING TO APPROVE THE TRACKING STOCK PROPOSAL. Management For For 3. DIRECTOR Management 1 MICHAEL A. GEORGE For For 2 GREGORY B. MAFFEI For For 3 M. LAVOY ROBISON For For 4. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For RED HAT, INC. Security Meeting Type Annual Ticker Symbol RHT Meeting Date 09-Aug-2012 ISIN US7565771026 Agenda 933663418 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MARYE ANNE FOX Management For For ELECTION OF DIRECTOR: DONALD H. LIVINGSTONE Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2013. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION RELATING TO RED HAT'S EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF RED HAT'S 2004 LONG-TERM INCENTIVE PLAN. Management For For 5. TO APPROVE A STOCKHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against YOUKU.COM INC Security 98742U100 Meeting Type Annual Ticker Symbol YOKU Meeting Date 20-Aug-2012 ISIN US98742U1007 Agenda 933673077 - Management Item Proposal Type Vote For/Against Management O1 THAT THE ISSUANCE OF YOUKU CLASS A SHARES, INCLUDING YOUKU CLASS A SHARES UNDERLYING THE ADSS ("SHARE ISSUANCE") THAT CONSTITUTE CONSIDERATION FOR MERGER ("MERGER") PURSUANT TO AGREEMENT AND PLAN OF MERGER ("MERGER AGREEMENT") DATED MARCH 11, 2012, BY AND AMONG YOUKU, TUDOU HOLDINGS LIMITED ("TUDOU") AND TWO MERGER SUB INC. ("MERGER SUB"), BE AND HEREBY IS AUTHORIZED AND APPROVED Management For For S2 THAT A NEW AMENDED AND RESTATED MEMORANDUM OF ASSOCIATION OF YOUKU BE AND IS APPROVED AND ADOPTED TO CHANGE YOUKU'S LEGAL NAME ("NAME CHANGE") FROM "YOUKU INC." TO "YOUKU TUDOU INC." Management For For S3 THAT, A NEW AMENDED AND RESTATED ARTICLES OF ASSOCIATION ("NEW ARTICLES") BE AND HEREBY IS APPROVED AND ADOPTED. Management Against Against S4 THAT IT BE AND HEREBY IS AUTHORIZED AND APPROVED THAT THE LEAD SENTENCE IN THE SECOND PARAGRAPH IN ARTICLE 6(C) OF THE CURRENT ARTICLES BE REPLACED IN ITS ENTIRETY WITH THE SENTENCE IN THE SAME NUMBERED ARTICLE OF THE NEW ARTICLES Management Against Against O5 THAT, IN THE EVENT THAT THERE ARE INSUFFICIENT PROXIES RECEIVED AT THE TIME OF THE MEETING AND CLASS MEETINGS, THE CHAIRMAN OF THE MEETING AND CLASS MEETINGS (AS APPLICABLE) BE INSTRUCTED TO ADJOURN THE MEETING AND CLASS MEETINGS (AS APPLICABLE), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For VAIL RESORTS, INC. Security 91879Q109 Meeting Type Annual Ticker Symbol MTN Meeting Date 29-Nov-2012 ISIN US91879Q1094 Agenda 933698334 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1B. ELECTION OF DIRECTOR: ROBERT A. KATZ Management For For 1C. ELECTION OF DIRECTOR: RICHARD D. KINCAID Management For For 1D. ELECTION OF DIRECTOR: JOHN T. REDMOND Management For For 1E. ELECTION OF DIRECTOR: HILARY A. SCHNEIDER Management For For 1F. ELECTION OF DIRECTOR: JOHN F. SORTE Management For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 31-Jan-2013 ISIN US61166W1018 Agenda 933717920 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D. Management For For 1B. ELECTION OF DIRECTOR: ARTHUR H. HARPER Management For For 1C. ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For 1D. ELECTION OF DIRECTOR: JON R. MOELLER Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. Management For For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 05-Mar-2013 ISIN US7475251036 Agenda 933726397 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1K ELECTION OF DIRECTOR: MARC I. STERN Management For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 06-Mar-2013 ISIN US2546871060 Agenda 933727109 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C. ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Management For For 3. TO APPROVE THE TERMS OF THE COMPANY'S AMENDED AND RESTATED 2002 EXECUTIVE PERFORMANCE PLAN, AS AMENDED. Management Against Against 4. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder For Against 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO FUTURE SEPARATION OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Shareholder For Against WHOLE FOODS MARKET, INC. Security Meeting Type Annual Ticker Symbol WFM Meeting Date 15-Mar-2013 ISIN US9668371068 Agenda 933728923 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. JOHN ELSTROTT For For 2 GABRIELLE GREENE For For 3 SHAHID (HASS) HASSAN For For 4 STEPHANIE KUGELMAN For For 5 JOHN MACKEY For For 6 WALTER ROBB For For 7 JONATHAN SEIFFER For For 8 MORRIS (MO) SIEGEL For For 9 JONATHAN SOKOLOFF For For 10 DR. RALPH SORENSON For For 11 W. (KIP) TINDELL, III For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 3. TO CONDUCT AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE AMENDMENT OF THE COMPANY'S 2 TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE PURSUANT TO SUCH PLAN BY AN ADDITIONAL 14.5 MILLION SHARES AND INCREASE THE NUMBER OF SHARES BY WHICH THE PLAN POOL IS REDUCED FOR EACH FULL VALUE AWARD FROM 2 TO 2.25. Management For For 5. SHAREHOLDER PROPOSAL REGARDING EXTENDED PRODUCER RESPONSIBILITY FOR POST-CONSUMER PRODUCT PACKAGING. Shareholder Against For 6. SHAREHOLDER PROPOSAL TO REQUIRE THE COMPANY TO HAVE, WHENEVER POSSIBLE, AN INDEPENDENT CHAIRMAN OF THE BOARD WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF THE COMPANY. Shareholder Against For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 20-Mar-2013 ISIN US8552441094 Agenda 933726842 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C. ELECTION OF DIRECTOR: ROBERT M. GATES Management For For 1D. ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1E. ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: OLDEN LEE Management For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1I. ELECTION OF DIRECTOR: CLARA SHIH Management For For 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1K. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1L. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 2. APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES UNDER THE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 5. SHAREHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING. Shareholder Against For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Special Ticker Symbol CRM Meeting Date 20-Mar-2013 ISIN US79466L3024 Agenda 933734851 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO INCREASE THE AUTHORIZED SHARE CAPITAL OF THE COMPANY FROM 405,000,,605,000,000. Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 24-Apr-2013 ISIN US1729674242 Agenda 933746375 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1C. ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1E. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1F. ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1G. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1H. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1I. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1J. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF CITI'S 2 Management For For 4. AMENDMENT TO THE CITIGROUP 2009 STOCK INCENTIVE PLAN (RELATING TO DIVIDEND EQUIVALENTS). Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder Against For HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 25-Apr-2013 ISIN US4448591028 Agenda 933738049 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BRUCE D. BROUSSARD Management For For 1B. ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1C. ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1D. ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1E. ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1F. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1G. ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1H. ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1I. ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1J. ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1K. ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 2. THE RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For 4. STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For CROWN HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CCK Meeting Date 25-Apr-2013 ISIN US2283681060 Agenda 933753433 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JENNE K. BRITELL For For 2 JOHN W. CONWAY For For 3 ARNOLD W. DONALD For For 4 WILLIAM G. LITTLE For For 5 HANS J. LOLIGER For For 6 JAMES H. MILLER For For 7 JOSEF M. MULLER For For 8 THOMAS A. RALPH For For 9 HUGUES DU ROURET For For 10 JIM L. TURNER For For 11 WILLIAM S. URKIEL For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADOPTION OF THE 2013 STOCK-BASED INCENTIVE COMPENSATION PLAN. Management For For 4. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF THE RESOLUTION ON EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT. Management Against Against HARLEY-DAVIDSON, INC. Security Meeting Type Annual Ticker Symbol HOG Meeting Date 27-Apr-2013 ISIN US4128221086 Agenda 933746515 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY K. ALLEN For For 2 R. JOHN ANDERSON For For 3 RICHARD I. BEATTIE For For 4 MARTHA F. BROOKS For For 5 MICHAEL J. CAVE For For 6 GEORGE H. CONRADES For For 7 DONALD A. JAMES For For 8 SARA L. LEVINSON For For 9 N. THOMAS LINEBARGER For For 10 GEORGE L. MILES, JR. For For 11 JAMES A. NORLING For For 12 KEITH E. WANDELL For For 13 JOCHEN ZEITZ For For 2. APPROVAL, BY ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Management For For THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 29-Apr-2013 ISIN US0970231058 Agenda 933747315 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2013. Management For For 4. FUTURE EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For 5. ACTION BY WRITTEN CONSENT. Shareholder For Against 6. EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 7. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against UNDER ARMOUR, INC. Security Meeting Type Annual Ticker Symbol UA Meeting Date 30-Apr-2013 ISIN US9043111072 Agenda 933748862 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN A. PLANK For For 2 BYRON K. ADAMS, JR. For For 3 DOUGLAS E. COLTHARP For For 4 ANTHONY W. DEERING For For 5 A.B. KRONGARD For For 6 WILLIAM R. MCDERMOTT For For 7 ERIC T. OLSON For For 8 BRENDA PIPER For For 9 HARVEY L. SANDERS For For 10 THOMAS J. SIPPEL For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. Management For For 3. TO APPROVE OUR EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For DIRECTV Security 25490A309 Meeting Type Annual Ticker Symbol DTV Meeting Date 02-May-2013 ISIN US25490A3095 Agenda 933751910 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NEIL AUSTRIAN Management For For 1B. ELECTION OF DIRECTOR: RALPH BOYD, JR. Management For For 1C. ELECTION OF DIRECTOR: ABELARDO BRU Management For For 1D. ELECTION OF DIRECTOR: DAVID DILLON Management For For 1E. ELECTION OF DIRECTOR: SAMUEL DIPIAZZA, JR. Management For For 1F. ELECTION OF DIRECTOR: DIXON DOLL Management For For 1G. ELECTION OF DIRECTOR: CHARLES LEE Management For For 1H. ELECTION OF DIRECTOR: PETER LUND Management For For 1I. ELECTION OF DIRECTOR: NANCY NEWCOMB Management For For 1J. ELECTION OF DIRECTOR: LORRIE NORRINGTON Management For For 1K. ELECTION OF DIRECTOR: MICHAEL WHITE Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DIRECTV FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. AN ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For 4. SHAREHOLDER PROPOSAL TO PROHIBIT ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder For Against 5. SHAREHOLDER PROPOSAL TO REQUIRE THAT AN INDEPENDENT BOARD MEMBER BE THE CHAIRMAN OF THE COMPANY. Shareholder For Against 6. SHAREHOLDER PROPOSAL TO GRANT A RIGHT TO SHAREHOLDERS TO ACT BY WRITTEN CONSENT. Shareholder For Against EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 02-May-2013 ISIN US26875P1012 Agenda 933763054 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1B. ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1C. ELECTION OF DIRECTOR: MARK G. PAPA Management For For 1D. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management For For 1E. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management For For 1F. ELECTION OF DIRECTOR: WILLIAM R. THOMAS Management For For 1G. ELECTION OF DIRECTOR: FRANK G. WISNER Management For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE THE AMENDED AND RESTATED EOG RESOURCES, INC. 2008 OMNIBUS EQUITY COMPENSATION PLAN. Management For For 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ALEXION PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol ALXN Meeting Date 06-May-2013 ISIN US0153511094 Agenda 933795051 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEONARD BELL For For 2 MAX LINK For For 3 WILLIAM R. KELLER For For 4 JOSEPH A. MADRI For For 5 LARRY L. MATHIS For For 6 R. DOUGLAS NORBY For For 7 ALVIN S. PARVEN For For 8 ANDREAS RUMMELT For For 9 ANN M. VENEMAN For For 2. APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2 ALEXION'S NAMED EXECUTIVE OFFICERS. Management Against Against 3. APPROVAL OF THE AMENDED AND RESTATED 2, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT, INCLUDING TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE BY 12 MILLION SHARES (SUBJECT TO ADJUSTMENT IN THE EVENT OF STOCK SPLITS AND OTHER SIMILAR EVENTS). Management For For 4. RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For WYNN RESORTS, LIMITED Security Meeting Type Annual Ticker Symbol WYNN Meeting Date 07-May-2013 ISIN US9831341071 Agenda 933761783 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAY R. IRANI For For 2 ALVIN V. SHOEMAKER For For 3 D. BOONE WAYSON For For 4 STEPHEN A. WYNN For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY AND ALL OF ITS SUBSIDIARIES FOR 2013. Management For For DANAHER CORPORATION Security Meeting Type Annual Ticker Symbol DHR Meeting Date 07-May-2013 ISIN US2358511028 Agenda 933772635 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DONALD J. EHRLICH Management For For ELECTION OF DIRECTOR: LINDA HEFNER FILLER Management For For ELECTION OF DIRECTOR: TERI LIST-STOLL Management For For ELECTION OF DIRECTOR: WALTER G. LOHR, JR. Management For For ELECTION OF DIRECTOR: STEVEN M. RALES Management For For ELECTION OF DIRECTOR: JOHN T. SCHWIETERS Management For For ELECTION OF DIRECTOR: ALAN G. SPOON Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE CERTAIN AMENDMENTS TO DANAHER'S 2 AND ALL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 5. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT COMPENSATION COMMITTEE ADOPT A POLICY REQUIRING THAT SENIOR EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF SHARES ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ISSUE A REPORT DISCLOSING ITS POLITICAL EXPENDITURES AND POLITICAL EXPENDITURE POLICIES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 08-May-2013 ISIN US0605051046 Agenda 933759017 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1G. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1J. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against 5. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 6. STOCKHOLDER PROPOSAL - MULTIPLE BOARD SERVICE. Shareholder Against For 7. STOCKHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS. Shareholder Against For 8. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING. Shareholder Against For GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 08-May-2013 ISIN US3755581036 Agenda 933759031 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. COGAN For For 2 ETIENNE F. DAVIGNON For For 3 CARLA A. HILLS For For 4 KEVIN E. LOFTON For For 5 JOHN W. MADIGAN For For 6 JOHN C. MARTIN For For 7 NICHOLAS G. MOORE For For 8 RICHARD J. WHITLEY For For 9 GAYLE E. WILSON For For 10 PER WOLD-OLSEN For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE A RESTATEMENT OF GILEAD SCIENCES, INC.'S 2 Management For For 4. TO APPROVE AN AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. TO APPROVE, ON THE ADVISORY BASIS, THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 6. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against EXPRESS SCRIPTS HOLDING COMPANY Security 30219G108 Meeting Type Annual Ticker Symbol ESRX Meeting Date 09-May-2013 ISIN US30219G1085 Agenda 933758306 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B. ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1E. ELECTION OF DIRECTOR: THOMAS P. MACMAHON Management For For 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD Management For For 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Management For For 1I. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH Management For For 1K. ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management For For 1L. ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 14-May-2013 ISIN US0325111070 Agenda 933764715 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1B. ELECTION OF DIRECTOR: LUKE R. CORBETT Management For For 1C. ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management For For 1E. ELECTION OF DIRECTOR: RICHARD L. GEORGE Management For For 1F. ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1G. ELECTION OF DIRECTOR: CHARLES W. GOODYEAR Management For For 1H. ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1I. ELECTION OF DIRECTOR: ERIC D. MULLINS Management For For 1J. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1K. ELECTION OF DIRECTOR: R. A. WALKER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For NORDSTROM, INC. Security Meeting Type Annual Ticker Symbol JWN Meeting Date 14-May-2013 ISIN US6556641008 Agenda 933764955 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PHYLLIS J. CAMPBELL Management For For 1B. ELECTION OF DIRECTOR: MICHELLE M. EBANKS Management For For 1C. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1D. ELECTION OF DIRECTOR: ROBERT G. MILLER Management For For 1E. ELECTION OF DIRECTOR: BLAKE W. NORDSTROM Management For For 1F. ELECTION OF DIRECTOR: ERIK B. NORDSTROM Management For For 1G. ELECTION OF DIRECTOR: PETER E. NORDSTROM Management For For 1H. ELECTION OF DIRECTOR: PHILIP G. SATRE Management For For 1I. ELECTION OF DIRECTOR: B. KEVIN TURNER Management For For 1J. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 1K. ELECTION OF DIRECTOR: ALISON A. WINTER Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AN AMENDMENT TO THE NORDSTROM, INC. 2 PLAN. Management For For SCRIPPS NETWORKS INTERACTIVE, INC. Security Meeting Type Annual Ticker Symbol SNI Meeting Date 14-May-2013 ISIN US8110651010 Agenda 933781684 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A. GALLOWAY For For 2 NICHOLAS B. PAUMGARTEN For For 3 JEFFREY SAGANSKY For For 4 RONALD W. TYSOE For For AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 15-May-2013 ISIN US0268747849 Agenda 933772560 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For 1D. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN Management For For 1E. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For 1F. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1G. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1H. ELECTION OF DIRECTOR: HENRY S. MILLER Management For For 1I. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1K. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1L. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For 1M. ELECTION OF DIRECTOR: THERESA M. STONE Management For For 2. TO APPROVE THE AMERICAN INTERNATIONAL GROUP, INC. 2013 OMNIBUS INCENTIVE PLAN. Management For For 3. TO VOTE UPON A NON-BINDING SHAREHOLDER RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management 1 Year For 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 6. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO RESTRICTING SERVICE ON OTHER BOARDS BY DIRECTORS OF AIG. Shareholder Against For NETSUITE INC. Security 64118Q107 Meeting Type Annual Ticker Symbol N Meeting Date 22-May-2013 ISIN US64118Q1076 Agenda 933815372 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM BEANE III For For 2 DEBORAH FARRINGTON For For 3 EDWARD ZANDER For For 2. APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER PERFORMANCE-BASED CASH INCENTIVE PLAN SO THAT THE COMPANY MAY QUALIFY PERFORMANCE-BASED CASH INCENTIVES PAID AS "PERFORMANCE-BASED" COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 23-May-2013 ISIN US7237871071 Agenda 933777142 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: TIMOTHY L. DOVE Management For For ELECTION OF DIRECTOR: CHARLES E. RAMSEY, JR. Management For For ELECTION OF DIRECTOR: FRANK A. RISCH Management For For 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 4 STOCKHOLDER PROPOSAL RELATING TO HYDRAULIC FRACTURING DISCLOSURE Shareholder Against For THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 23-May-2013 ISIN US38141G1040 Agenda 933779754 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1F ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1G ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1H ELECTION OF DIRECTOR: ADEBAYO O. OGUNLESI Management For For 1I ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1J ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For 1K ELECTION OF DIRECTOR: MARK E. TUCKER Management For For 1L ELECTION OF DIRECTOR: DAVID A. VINIAR Management For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management Against Against 03 APPROVAL OF THE GOLDMAN SACHS AMENDED AND RESTATED STOCK INCENTIVE PLAN (2013) Management Against Against 04 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 05 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS COMMITTEE Shareholder Against For 06 SHAREHOLDER PROPOSAL REGARDING GOLDMAN SACHS LOBBYING DISCLOSURE Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING MAXIMIZATION OF VALUE FOR SHAREHOLDERS Shareholder Against For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 23-May-2013 ISIN US0231351067 Agenda 933782612 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder For Against STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 30-May-2013 ISIN US85590A4013 Agenda 933792889 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRITS VAN PAASSCHEN For For 2 BRUCE W. DUNCAN For For 3 ADAM M. ARON For For 4 CHARLENE BARSHEFSKY For For 5 THOMAS E. CLARKE For For 6 CLAYTON C. DALEY, JR. For For 7 LIZANNE GALBREATH For For 8 ERIC HIPPEAU For For 9 AYLWIN B. LEWIS For For 10 STEPHEN R. QUAZZO For For 11 THOMAS O. RYDER For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE STARWOOD'S 2013 LONG-TERM INCENTIVE COMPENSATION PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For LIBERTY MEDIA CORPORATION Security Meeting Type Annual Ticker Symbol LMCA Meeting Date 04-Jun-2013 ISIN US5312291025 Agenda 933802286 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN C. MALONE For For 2 ROBERT R. BENNETT For For 3 M. IAN G. GILCHRIST For For 2. A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management Against Against 3. A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management Against Against 4. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For LIBERTY INTERACTIVE CORPORATION Security 53071M104 Meeting Type Annual Ticker Symbol LINTA Meeting Date 04-Jun-2013 ISIN US53071M1045 Agenda 933803947 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN C. MALONE For For 2 M. IAN G. GILCHRIST For For 3 ANDREA L. WONG For For 2. A PROPOSAL TO ADOPT THE LIBERTY INTERACTIVE CORPORATION 2012 INCENTIVE PLAN. Management For For 3. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For EQUINIX, INC. Security 29444U502 Meeting Type Annual Ticker Symbol EQIX Meeting Date 05-Jun-2013 ISIN US29444U5020 Agenda 933814368 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS BARTLETT For For 2 GARY HROMADKO For For 3 SCOTT KRIENS For For 4 WILLIAM LUBY For For 5 IRVING LYONS, III For For 6 CHRISTOPHER PAISLEY For For 7 STEPHEN SMITH For For 8 PETER VAN CAMP For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF RECORD OF AT LEAST TWENTY-FIVE PERCENT (25%) OF THE VOTING POWER OF OUR OUTSTANDING CAPITAL STOCK TO TAKE ACTION BY WRITTEN CONSENT. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Agenda 933801905 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For PRICELINE.COM INCORPORATED Security Meeting Type Annual Ticker Symbol PCLN Meeting Date 06-Jun-2013 ISIN US7415034039 Agenda 933805080 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TIM ARMSTRONG For For 2 HOWARD W. BARKER, JR. For For 3 JEFFERY H. BOYD For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE For For 7 NANCY B. PERETSMAN For For 8 THOMAS E. ROTHMAN For For 9 CRAIG W. RYDIN For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S 1 AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 2,400, Management For For 5. TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL REQUESTING THAT THE COMPANY'S BOARD OF DIRECTORS ADOPT A POLICY LIMITING THE ACCELERATION OF VESTING OF EQUITY AWARDS GRANTED TO SENIOR EXECUTIVES IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY. Shareholder Against For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 06-Jun-2013 ISIN US79466L3024 Agenda 933825979 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STRATTON SCLAVOS Management For For ELECTION OF DIRECTOR: LAWRENCE TOMLINSON Management For For ELECTION OF DIRECTOR: SHIRLEY YOUNG Management For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Management For For 3. APPROVAL OF THE COMPANY'S 2 Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2014. Management For For 5. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 11-Jun-2013 ISIN US30303M1027 Agenda 933811538 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 DONALD E. GRAHAM For For 5 REED HASTINGS For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS. Management Against Against 3. TO VOTE, ON A NON-BINDING ADVISORY BASIS, WHETHER A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PROGRAM FOR FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. Management 1 Year Against 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management Against Against SPLUNK INC. Security Meeting Type Annual Ticker Symbol SPLK Meeting Date 13-Jun-2013 ISIN US8486371045 Agenda 933807440 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID M. HORNIK For For 2 THOMAS M. NEUSTAETTER For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2014. Management For For 3. TO CONDUCT AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED JANUARY 31, 2013, AS DESCRIBED IN THE PROXY STATEMENT. Management For For 4. TO CONDUCT AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 18-Jun-2013 ISIN US57636Q1040 Agenda 933809761 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1G. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1H. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1I. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1J. ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1K. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1L. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For
